David M. Shea, J.
(dissenting). I dissent. The time card, the daily attendance record, and the asset card all bear dates indicating when the entries thereon were made. The date “June 9” is stamped on the time card, which also contains the name of the defendant and some time stampings, presumably made by a time clock. The daily attendance record contains the name of the defendant, the date when he was hired, and, in calendar form for each day of the year, penciled notations to signify each day of absence for sickness or other reason. There is no calendar entry for June 9, a circumstance indicating that the defendant worked on that date. There is a symbol meaning “vacation” for the period from June 10 to June 13. The asset record also contains dates corresponding to each entry thereon. It identifies the adding machine in question, states its original cost, and states its net value after deducting the depreciation charge for each accounting period.
If the entries were made at the time indicated by the documents themselves, then there is no question but that the requirement that the entries be made *674•within a reasonable time after the transaction had been met in respect to each of those exhibits. Apparently the majority herein has concluded that some additional evidence, apart from that shown on the record itself, is needed to verify the dates of the entries. Why the time card has been treated differently in this respect, when the foundation for its admissibility suffers from the same infirmity, is not clear. The fact that the time card has been held to have been properly admitted would render the admission of the daily attendance record harmless, since they both tend to prove that the defendant was at work on June 9, the day before the adding machine was discovered to be missing.
In any event, the position of the majority that independent evidence, apart from that supplied by the business record itself, is necessary to prove the dates of the entries is wholly novel. In a case cited by the majority, State v. Paulette, 158 Conn. 22, such a claim was rejected. There, as against the claim that the requirement of the statute for prompt recording of the entry had not been met, a hospital record having a date on one side, above the notation that a specimen had been taken, was held to have been properly admitted under the business entry statute, simply upon the basis of the juxtaposition of the date and the notation as shown on the record itself. The Paulette dissenting opinion, relied on by the majority herein, took no issue with that conclusion, but did dispute the propriety of admitting the reverse side of the record which bore, in a different handwriting and signed by a different doctor, an undated report of the results of the examination of the specimen. “The report did not meet the admissibility requirements of the statute in at least one respect since the time when the examination of the stain for sperm was made was not indicated on the record, *675nor was the omission corrected at the trial through testimony or other evidence.” Id., p. 28. The Paulette majority had refused to consider that aspect of the ruling because it had not been raised at trial. Id., p. 25. So far as appears, the view that the dates contained on a business record cannot be relied on to establish the time of the making of the entries upon it has not heretofore received any judicial sanction.
In, neither the objection nor the exception did defense counsel herein raise the issue of whether the entries on the records involved had been made within a reasonable time after the event. The ground of objection stated with respect to both the daily attendance record and the asset card was simply that they were hearsay. In State v. Paulette, supra, where the objection “that it is not a proper business entry” and “that it is hearsay” was slightly more explicit than the objection raised in the present case, the majority did not consider the claim that the evidence did not establish the time of the entry of the results of the examination because such a general objection was insufficient. Id., p. 25. As an intermediate appellate court, we are bound by that conclusion and cannot rely upon the dissenting opinion which took a contrary view in that case. “This court shall not be bound to consider any errors on an appeal . . . unless it appears on the record that the question was distinctly raised at the trial . . . .” Practice Book § 652; see Practice Book § 587. A general hearsay objection has not previously been regarded as raising a claim that business entries have not been made as prescribed by statute. State v. Ferraiuolo, 145 Conn. 458, 464. “Unless the context of an objection or a claim is unusually clear, the mere words ‘irrelevant’ or ‘it’s for credibility’ will not sufficiently define an issue for the purposes of appeal.” State v. Ferraro, *676164 Conn. 103, 107. The same principle should apply to “it’s hearsay” where there has been at least some attempt to establish a foundation for admission of a business entry under the statute. Gamesmanship and trial by ambush have no place under modern concepts of judicial procedure and we should not be providing further ammunition to their practitioners.